                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

FRANCIS SCHAEFFER COX,

              Plaintiff,

       v.                                                Case No. 17-cv-1334-JPG-SCW

HUGH J. HURWITZ, Acting Director of Federal
Bureau of Prisons; GARY BURGESS; KATHY
HILL; KATERINE SIEREVELD; RICHARD
BLYTHE; UNKNOWN PARTIES 1-3; and
WILLIAM TRUE, Warden of USP-Marion,

              Defendants.

                                        JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with

prejudice.

DATED: October 2, 2018

                                    THOMAS L. GALBRAITH, Acting Clerk of Court

                                    s/Tina Gray, Deputy Clerk




Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
